Citation Nr: 0913966	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-35 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss. 

2.  Entitlement to an initial compensable evaluation for 
service-connected chronic right maxillary sinusitis. 

3.  Entitlement to a compensable evaluation for service-
connected lumbar spine diffuse spondylosis with degenerative 
disc disease for the period of October 1, 2004 through March 
14, 2007.

4.  Entitlement to service connection for hemorrhoids. 






WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
September 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied a claim for service connection for hemorrhoids; 
granted a claim for service connection for bilateral hearing 
loss, assigning an evaluation of 0 percent, effective October 
1, 2004; granted a claim for service connection for chronic 
right maxillary sinusitis, assigning an evaluation of 0 
percent, effective October 1, 2004; and granted a claim for 
service connection for lumbar spine diffuse spondylosis with 
degenerative disc disease, assigning an evaluation of 0 
percent, effective October 1, 2004.

In a January 2008 supplemental statement of the case (SSOC), 
which was labeled as a statement of the case (SOC), the 
Veteran's degenerative disc disease of the lumbar spine was 
increased to 10 percent, effective March 15, 2007.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remained before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that, at this March 2009 Travel Board 
hearing, the Veteran stated that he wished to withdraw his 
claim for entitlement to a rating in excess of 10 percent for 
his service-connected lumbar spine diffuse spondylosis with 
degenerative disc disease.  However, he also indicated that 
he would like to continue his appeal for a compensable rating 
for his service-connected lumbar spine diffuse spondylosis 
with degenerative disc disease for the period of October 1, 
2004 through March 14, 2007.  As such, the Board will 
consider whether an increased rating is warranted for this 
time period.  With regard to entitlement to an increased 
rating, as of March 15, 2007, the Board finds that this 
matter has been withdrawn.

The Board also notes that the April 2005 SOC included the 
issues of entitlement to a compensable evaluation for 
erectile dysfunction and left hydrocele and entitlement to an 
evaluation in excess of 10 percent for right ischial 
tuberosity bursitis.  However, on his November 2005 VA Form 9 
Appeal, the Veteran indicated that he only wished to appeal 
his claims for increased ratings for bilateral hearing loss, 
a lumbar spine disability, and chronic right maxillary 
sinusitis, and his claim for service connection for 
hemorrhoids.  As such, the remaining issues were not properly 
appealed and are not currently before the Board for 
adjudication.  Additionally, the Veteran was issued a SOC in 
April 2007 with regards to a claim for entitlement to an 
evaluation in excess of 10 percent for left ulnar neuropathy 
at the elbow, status post carpal tunnel release.  The Veteran 
did not submit a VA Form 9 Appeal with respect to this issue.  
Thus, it is also not currently on appeal before the Board.  

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.




FINDINGS OF FACT

1.  The Veteran's hearing acuity is no worse than a Level I 
for the right ear and a Level II for the left ear. 

2.  The Veteran's service-connected chronic right maxillary 
sinusitis is manifested by complaints of severe nasal 
congestion and associated headaches, pain, pressure, and 
purulent discharge approximately 10 times per year.

3.  The Veteran's service-connected lumbar spine diffuse 
spondylosis with degenerative disc disease is manifested by 
complaints of pain and stiffness for the period of October 1, 
2004 to March 14, 2007.

4.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran has a hemorrhoid condition 
that had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  See 38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.85, 4.86 (2008).

2.  The criteria for a disability rating of 30 percent for 
chronic right maxillary sinusitis have been met.  See 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 
6513 (2008).

3.  The criteria for a disability rating of 10 percent for 
lumbar spine diffuse spondylosis with degenerative disc 
disease for the period of October 1, 2004 to March 14, 2007 
have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5242 (2008).

4.  Resolving doubt in favor of the Veteran, service 
connection for hemorrhoids is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for hemorrhoids, the benefit sought on appeal has been 
granted in full, as discussed below.  As such, the Board 
finds that any error related to the VCAA on this claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for increased ratings, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA letters dated in March 2004 and May 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the May 
2008 letter described how appropriate disability ratings were 
assigned.  With regards to the assigning of effectives dates, 
the Board notes that effective dates have already been 
assigned for the Veteran's service-connected disabilities, 
and the Veteran has indicated no disagreement with these 
dates.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations for his 
bilateral hearing loss, chronic right maxillary sinusitis, 
and lumbar spine diffuse spondylosis with degenerative disc 
disease most recently in March 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports appear to be thorough and consistent 
with contemporaneous medical records.  The Board finds that 
the examinations in this case are adequate upon which to base 
a decision and that new VA examinations need not be conducted 
at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  


1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss. 

The Veteran's bilateral hearing loss disability has been 
rated as 0 percent disabling, effective October 1, 2004.  The 
Veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

In April 2004, the Veteran underwent a VA contract 
audiological examination.  This VA audiological summary 
report of examination for organic hearing loss reflected 
puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
15
45
65
75
LEFT
15
45
65
70
The average decibel loss was 50 for the right ear and 48.75 
for the left ear.  Speech recognition ability was 92 percent 
for the right ear and 84 percent for the left ear.  This 
examination results in the assignment of a hearing acuity of 
Level I for the right ear and Level II for the left ear.  
This warrants a 0 percent rating under 38 C.F.R. § 4.85. 

In March 2007, the Veteran underwent another VA audiological 
examination.  This VA audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
20
60
70
65
LEFT
20
6
75
70
The average decibel loss was 53.75 for the right ear and 
42.75 for the left ear.  Speech recognition ability was 94 
percent for the right ear and 92 percent for the left ear.  
This examination results in the assignment of a hearing 
acuity of Level I bilaterally.  This warrants a 0 percent 
rating under 38 C.F.R. § 4.85. 

Therefore, as the April 2004 and March 2007 VA examination 
reports reveal a hearing acuity of no more than a Level I for 
the right ear and no more than a Level II for the left ear, a 
rating in excess of 0 percent cannot be assigned for this 
disability.  

The Board notes the Veteran's contention that his hearing 
loss disability should be rated higher than 0 percent, due to 
the severe impact this disability has on his work and social 
interactions.  See Veteran's statement, March 2009.  While 
the Board is sympathetic to the difficulties the Veteran 
experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards.  The Board is mindful of the 
Veteran's description of his hearing loss; however, 
regrettably, the Board is bound by the very precise nature of 
the laws governing evaluations of hearing loss disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes the Veteran's assertions that he 
often has misunderstandings at work, due to the fact that he 
cannot hear others adequately.  See Veteran's statement, 
March 2009.  However, the Veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).   In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life 
industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  
Accordingly, the Board finds that functional impairment due 
to hearing loss that is compounded by background or 
environmental noise is a disability picture that is 
considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations in the presence of background noise is a factor 
contemplated in the regulations and rating criteria as 
defined.  The simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria 
set forth in the rating schedule.  Thus, the Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Fenderson, supra.

2.  Entitlement to an initial compensable evaluation for 
service-connected chronic right maxillary sinusitis. 

The Veteran has been assigned a noncompensable evaluation 
under Diagnostic Code 6513 for his service-connected chronic 
right maxillary sinusitis, effective October 1, 2004.  The 
Veteran seeks a higher rating.

The Board notes that disabilities rated according to 
Diagnostic Code 6513 are evaluated under the General Rating 
Formula for Sinusitis.  Under this formula, a noncompensable 
rating is assigned for sinusitis detected by X-ray only.  A 
10 percent rating is assigned for one to two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  According to the 
accompanying note for this formula, an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2008).  

The Board notes that the Veteran underwent a VA contract 
examination in April 2004.  At this examination, the Veteran 
reported getting 3 or more sinus infections per year since 
1990.  He reported that he manages them by going to a clinic 
for attention with conservative management and relief.  He 
was not aware of any complications from the condition.  The 
Veteran reported no history of headaches.  He had no sinus 
tenderness and both nostrils were free.  The examiner noted 
that the Veteran reported being subject to episodes of upper 
respiratory infections, which he interprets as sinus 
infections and for which he receives treatment with 
resolution.  Examination at this time did not show any 
persistence of active, acute, or chronic inflammation of the 
sinuses.  In the April 2004 addendum to this examination, x-
rays revealed that the Veteran had chronic right maxillary 
sinusitis.   

The Veteran underwent a more recent VA examination in March 
2007.  The Veteran reported frequent and intermittent nasal 
congestion since the early 1990s.  He reported approximately 
10 episodes of severe nasal congestion per year.  He usually 
develops severe pressure in his forehead during these periods 
of severe nasal congestion that lead to a headache.  The 
examiner noted that he, therefore, has approximately 10 
headaches per year, which are treated with Tylenol Sinus.  
The pain level with the headaches are usually a 4 and will 
last 3 to 5 days.  With the nasal congestion, the Veteran 
will occasionally have what he calls a sinus infection; 
however, the examiner noted that it really sounds more like 
an upper respiratory infection.  He will be given a Z-PAK or 
amoxicillin or some other antibiotic to take for this 
infection.  The examiner noted that he has never had any 
sinus x-rays to confirm that he had a sinus infection.  He 
has never injured or broken his nose.  The Veteran breathes 
through his nose reasonably well, except when he has these 10 
episodes of severe nasal congestion per year.  The examiner 
noted that he was breathing well through his nose at the time 
of this examination.  He has purulent discharge only when he 
has an upper respiratory infection.  He does not have dyspnea 
at rest or on exertion.  The Veteran has never had any nasal 
or sinus surgery and is not on any medication on a regular 
basis.  The Veteran uses nasal saline spray frequently.  It 
was noted that the Veteran has no periods of incapacitation.  
Upon examination, the examiner noted that the Veteran's nose 
is straight and symmetrical.  His nasal septum is straight.  
No pus, polyps, or blood are seen in either nasal cavity.  
Frontal and maxillary sinuses transilluminate well, ruling 
out acute and chronic sinusitis.  The examiner diagnosed the 
Veteran with recurrent nasal congestion.  No acute or chronic 
sinusitis was found.    

The Board notes that, at the March 2009 hearing, the Veteran 
reported facial and forehead pain due to his sinusitis.  He 
indicated that he currently experiences sinus infections 4 to 
6 times per year, or "maybe slightly more", that last 
approximately 3 to 5 days. 

It is clear from the medical evidence of record and the 
Veteran's testimony that he has not experienced any 
incapacitating episodes due to his service-connected chronic 
right maxillary sinusitis.  However, at the March 2007 VA 
examination, the Veteran reported approximately 10 non-
capacitating episodes per year of nasal congestion, 
manifested by pain, pressure, headaches, and purulent 
discharge.  The Board notes that the examiner diagnosed the 
Veteran with recurrent nasal congestion.  He also noted no 
acute or chronic sinusitis, indicating that the Veteran has 
never had any sinus x-rays to confirm that he had a sinus 
infection.  As the addendum to the April 2004 VA contract 
examination clearly noted that x-rays revealed a diagnosis of 
right maxillary sinusitis, and the Veteran has complained of 
approximately 10 non-incapacitating episodes per year of 
sinus infections or nasal congestion characterized by pain, 
pressure, headaches, and purulent discharge, the Board will 
resolve all reasonable doubt in favor of the Veteran and 
assign an evaluation of 30 percent for his service-connected 
chronic right maxillary sinusitis.  Additionally, the Board 
notes that, as the Veteran complains of 10 episodes of 
sinusitis per year, and not chronic sinusitis, it is entirely 
possible that he simply was not demonstrating any symptoms of 
this condition at the time of the March 2007 VA examination.  

The Board has considered assigning the Veteran's service-
connected chronic right maxillary sinusitis an evaluation in 
excess of 30 percent.  However, there is no medical evidence 
of record, nor has the Veteran asserted that he has near 
constant sinusitis or received surgery for this disability.  
As such, the Board finds that a rating in excess of 30 
percent is not warranted for the Veteran's service-connected 
disability. 

The Board has also reviewed the remaining diagnostic codes 
relating to respiratory disabilities.  However, the Board 
finds that the symptoms of the Veteran's service-connected 
chronic right maxillary sinusitis are adequately compensated 
under the General Rating Formula for Sinusitis.  As such, an 
increased rating cannot be assigned under Diagnostic Codes 
6502, 6504, 6515-6847.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6502, 6504, 6515-6847 (2008).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes the Veteran's assertion that he 
has difficulty concentrating at work when he experiences a 
headache associated with an episode of sinusitis.  See 
hearing transcript, March 2009.  However, the Veteran has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
There is no evidence that the Veteran requires frequent or 
lengthy periods of hospitalization for his service-connected 
disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 30 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the Veteran.  Thus, the Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

Resolving doubt in favor of the Veteran, the Board concludes 
that a 30 percent rating is warranted for the Veteran's 
service-connected chronic right maxillary sinusitis.  The 
Board concludes that the preponderance of the evidence is 
against assigning a rating in excess of 30 percent, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Fenderson, supra.

3.  Entitlement to a compensable evaluation for service-
connected lumbar spine diffuse spondylosis with degenerative 
disc disease for the period of October 1, 2004 through March 
14, 2007.

The Veteran has been assigned a noncompensable evaluation 
under Diagnostic Code 5242 for his service-connected lumbar 
spine diffuse spondylosis with degenerative disc disease for 
the period of October 1, 2004 through March 14, 2007.  The 
Veteran seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the Veteran's 
claim was received in March 2004, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA contract 
examination in April 2004.  At this examination, it was noted 
that the curvature of the lumbosacral spine was maintained 
and paraspinal muscles were not in spasm.  No muscle atrophy 
was identified in the back, buttock, or lower extremities.  
Sensory perception and deep tendon reflexes were within 
normal limits.  The straight leg raise test was negative on 
the right and left.  There was no radiation pain on movement.  
The range of motion was within normal limits and occurred 
without restriction or pain.  His lumbosacral spine flexion 
was recorded at 90 degrees, his extension at 35 degrees, his 
right lateral flexion at 40 degrees, his left lateral flexion 
at 40 degrees, his right lateral rotation at 30 degrees, and 
his left lateral rotation at 30 degrees.  The examiner noted 
that pain, weakness, lack of endurance, fatigue, or 
incoordination did not impact further on the range of motion.  
In the April 2004 addendum to this examination, the Veteran 
was diagnosed with mild diffuse lumbar spondylosis with mild 
multilevel degenerative disc space narrowing.

The Board notes that the Veteran underwent a more recent VA 
examination in March 2007.  At this examination, he reported 
low back pain in the center of the lumbar area with radiation 
into the right lower extremity.  He reported flare-ups with 
any strenuous activity, especially with long standing or long 
walking.  The Veteran indicated that he has not experienced 
any incapacitating episodes with regard to his spine.  His 
lumbosacral spine flexion was recorded at 85 degrees, his 
extension at 15 degrees, his right lateral flexion at 15 
degrees, his left lateral flexion at 15 degrees, his right 
lateral rotation at 30 degrees, and his left lateral rotation 
at 30 degrees.  The Veteran reported pain with all of these 
movements and stopped when the pain started.  No fatigue, 
weakness, or lack of endurance were noted.  Limitation was 
noted as secondary to pain.  Repetitive motion did not 
increase lost range of motion and it was noted that it would 
be mere speculation on the part of the examiner to estimate 
range of motion loss with a flare-up.  The Veteran was noted 
as having painful motion, with no spasm, weakness, or 
tenderness.  No postural abnormality, fixed deformity, 
atrophy, or spasm was noted on standing or walking.  Straight 
leg raising test was negative and deep tendon reflexes were 
bilaterally equal.  The Veteran had normal sensation and was 
diagnosed with degenerative disc disease of the lumbar spine.  

Upon review of the claims folder, the Board notes that the 
clinical evidence from the April 2004 VA contract examination 
does not reflect that the Veteran's forward flexion of the 
lumbar spine was limited in range to 85 degrees or less, or 
to a combined range of motion of 235 degrees or less.  As 
such, a 10 percent rating based on limitation of motion under 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot be assigned.  In addition, the claims folder 
contains no evidence from this time period indicating that 
the Veteran experienced muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height. 

With regards to assigning a higher disability rating 
according to 38 C.F.R. § 4.40 and 4.45, the Board notes that 
the Veteran indicated at the March 2009 hearing that he has 
experienced  pain and stiffness in his back for a number of 
years, dating back to before he retired from active duty.  He 
further indicated that these symptoms did not change in 
severity in March 2007 but, in fact, have remained 
consistent.  The Board notes that the Veteran is competent to 
report what comes to him through his senses.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, as the 
Veteran has asserted that there has been no change in the 
severity of his symptoms of pain and stiffness for many 
years, an observation which he is competent to make, the 
Board finds that the manifestations of the Veteran's 
disability more closely approximate the criteria for a 10 
percent rating, based on additional functional loss as 
contemplated by 38 C.F.R. §§ 4.40 or 4.45, for the period of 
October 1, 2004 to March 14, 2007.

As noted above, the Veteran is not currently seeking an 
evaluation in excess of 10 percent for any period of time for 
this service-connected disability.  Regardless, the Board 
notes that the evidence of record does not support a rating 
in excess of 10 percent disabling for any period of time 
since the grant of service connection.  

With regards to applying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that there is no indication in the 
medical evidence of record that the Veteran has experienced 
any incapacitating episodes.  The Veteran specifically 
indicated at the March 2007 VA examination that he does not 
experience incapacitating episodes with regards to his 
service-connected lumbar spine disability.  As such, an 
increased rating cannot be assigned under this criteria for 
this time period.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
The Board notes that the Veteran  reported low back pain in 
the center of the lumbar area with radiation into the right 
lower extremity at the March 2007 VA examination.  However, 
at the March 2009 hearing, he indicated that he has never had 
pain shooting down the back of the legs, such as nerve 
damage.  As the Veteran has recently reported that he has 
never experienced radiating pain, and the claims folder 
contains no clinical evidence demonstrating objective 
neurologic abnormalities, the Board concludes that the 
greater weight of the evidence is against assigning a 
separate rating based on neurological abnormalities. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the Veteran has asserted 
that he has difficulty standing for long periods of time at 
work, due to pain.  See hearing transcript, March 2009.  
However, the Veteran has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  There is no evidence that the 
Veteran requires frequent or lengthy periods of 
hospitalization for his service-connected disability, and 
there is no evidence of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board finds that a 10 percent evaluation adequately reflects 
the clinically established impairment experienced by the 
Veteran.  Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Resolving doubt in favor of the Veteran, the Board concludes 
that a 10 percent rating is warranted for the Veteran's 
service-connected lumbar spine disability for the period of 
October 1, 2004 to March 14, 2007.  The Board concludes that 
the preponderance of the evidence is against assigning a 
rating in excess of 10 percent for this period of time, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  
Fenderson, supra.

4.  Entitlement to service connection for hemorrhoids. 

The Veteran is seeking entitlement to service connection for 
hemorrhoids.  Specifically, the Veteran asserts that he began 
experiencing hemorrhoids during his active duty service.   

A review of the Veteran's service treatment records reflects 
that, in August 2001, the Veteran reported a perianal burning 
sensation and complained of blood on his underwear after 
jogging 6 months ago.  In an October 2001 treatment record 
from Carolina Physicians, PA, the Veteran was diagnosed with 
internal hemorrhoids as the cause for his hematochezia.

The Board notes that the claims folder contains an April 2004 
VA contract examination, in which the Veteran was diagnosed 
with internal hemorrhoids by history.  No current pathology 
was identified on physical examination.  The claims folder 
also contains a November 2005 prescription for what appears 
to be hemorrhoid medication.  See J.C.C., D.O. prescription 
record, November 2005.  At a March 2007 VA examination, the 
Veteran complained that he developed hemorrhoids while on 
active duty that come and go.  No hemorrhoids were found on 
this examination.  

The Veteran has asserted that, at his most recent VA 
examination, he was not physically examined by the examiner 
but merely looked at and told there were no signs of 
hemorrhoids.  See hearing transcript, March 2009.  However, 
the Veteran claims that his hemorrhoids are internal and 
would not necessarily have been active or easily observable 
by a quick glance.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  It is clear from the medical evidence of record that 
the Veteran was found to have hemorrhoids during active duty.  
Additionally, the claims folder contains a private treatment 
note from November 2005, indicating that the Veteran has been 
prescribed medication for his condition post service.  This 
evidence strongly suggests that the disability has been 
active during the pendency of this appeal.  See McLain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication).

Taking into consideration that the Veteran's in-service 
diagnosis of hemorrhoids explicitly noted internal 
hemorrhoids; and the Veteran's lay reports that this 
condition is intermittent, thus making it possible that he 
was not experiencing an episode during his most recent VA 
examination; and his post-service treatment for this 
condition; the Board concludes that there is at least an 
approximate balance of positive and negative evidence as to 
whether he has a current hemorrhoid condition that was 
incurred in service.  Therefore, having resolved doubt in 
favor of the Veteran, service connection must be granted for 
the Veteran's hemorrhoids.  


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied. 

Entitlement to an evaluation of 30 percent  for service-
connected chronic right maxillary sinusitis is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.
	
Entitlement to an evaluation of 10 percent for service-
connected lumbar spine diffuse spondylosis with degenerative 
disc disease for the period of October 1, 2004 through March 
14, 2007 is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to service connection for hemorrhoids is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


